Title: John Watson’s Writ to Summon a Jury regarding Land Seized by David Michie, 23 July 1812
From: Watson, John,Jefferson, Thomas
To: 


            
           Albemarle county to wit.
          Whereas Thomas Jefferson of Monticello in the county aforesaid hath this day complained upon oath before me  John Watson a justice of peace for the sd county that on the  23d day of  July 1812 David Michie of the said County— forcibly entered into one tenement or tract of land containing fifteen acres lying on the Rivanna river adjoining the Northern corner of the town of Milton in the county aforesaid then & there being in the possession of the sd Thomas Jefferson, and him the said Thomas Jefferson did unlawfully and forcibly dissiese, & so disseised as aforesaid did keep out & detain from the possession of the sd lands & tenements:
          These are therefore on behalf of the Commonwealth to require you, to cause to come before me twenty four good & lawful men of this county at the sd tenement adjoining the sd town of Milton in the parish ofand county aforesaid on  Thursday the  30th day of  July in the present year, to enquire upon their oaths, of such things as shall then & there be enjoined them on behalf of the Commonwealth touching the forcible entry & detainer aforesaid. And this you shall in no wise omit under the penalty of eighty dollars, and have then there this warrant.
          Given under my hand and seal this  23d  day of  July 1812
          
            John Watson
        